McDERMOTT, Circuit Judge
(dissenting).
I am unable to agree with my associates for three reasons:
(a) Where a jury must speculate as to the cause of an accident — where several things may have caused it — I do not think the point can be “guarded by proper instructions to the jury.” I think such a case should not be submitted to the jury.
*866(b) It is true that the defendant did not prove that the jerk in fact resulted from one of the other probable causes. But neither did plaintiff prove that the jerk in fact was occasioned by the acts of Mr. Clark, the train-master. Where the uncontradicted evidence discloses several things that might have caused an accident, and the plaintiff fails to prove that one thing did cause it, the plaintiff has not proved his case; it is not necessary that the defendant affirmatively prove that the accident was caused by a thing for which it was not responsible.
(e) If the evidence disclosed a probability that defendant’s negligence caused the injury, and that the other suggested causes were mere possibilities, the question would be presented as to whether the circumstances were sufficient to enable a jury to find as a fact that defendant was negligent. I shall not go into that, for I disagree with the statement that the evidence as to other causes “raised a mere possibility and not probability.” I believe the other causes are mueh more probable than the plaintiff’s theory that Mr. Clark advanced the control when the plaintiff was swinging under the train.
The majority opinion states the faets fairly and fully. I disagree with one conclusion. The plaintiff testified he left the control at point five. Mr. Clark testified that he “observed the position of the control switch handle at the time Mr. Swaner left the cab” and that it was on point nine, which was its limit. He testified positively that he did not advance the control — in fact he says he did not touch it until after the accident. Others say he did touch it, but no one testified he advanced it. There is a straight conflict between the two as to whether the control was left at point five or nine. The jury, of course, can believe it was left at point five; by so doing, they find it was not left at point nine. It was one or the other. The only scrap of evidence that it ever was at point nine was Mr. Clark’s, who testified it was there when plaintiff left it. I do not agree that from this conflict the jury can find it was at point five when he left it, that it was at point nine at a later time, and that therefore Mr. Clark moved it. When the jury finds it was at point five, it rejects Clark’s evidence that it was then at point nine; the jury cannot then pick up this rejected evidence, move it forward in point of time, and find it true, and upon this rest a finding that Clark moved it. A jury may believe a portion of the-testimony of a witness and not believe all of it; but they cannot reject as untrue the statement of a witness on one particular point for one purpose, and accept the same statement as true for another purpose.
My view of the case may be summarized as follows: There was a jerk that injured plaintiff. The jerk could have been caused by advancing the control. The trainmaster was in position to advance it. If he did advance it, the defendant is liable. He denies it, but the jury need not believe him. There is no direct proof that he did advance it; there is direct proof that he might have. If the evidence disclosed no other reasonable explanation for the jerk, the circumstances would be strong enough to carry the case to the jury. I agree that a “mere possibility” of another cause being responsible is not enough to throw the case into the realm of conjecture. But I think the undisputed evidence discloses other causes that with equal or even greater probability might have caused the accident; if that is true, it is no longer a simple question of whether the circumstances warrant a finding of guilt; the question then becomes, may a jury select one of these probable causes and rest a verdict thereon ? I do not think so. Let us now see whether the record discloses more than one probable cause for the jerk.
Common knowledge teaches us that a jerk may be occasioned either because of increased traction, or by a sudden acceleration of power. If the wheels are slipping, and sand is applied to the rails, a jerk may result when the sand takes hold. The plaintiff needed sand because the wheels were slipping; he swung under the train to adjust the sand spout; he kicked it “and it was going.back into place, and there was a sudden jerk.” The most reasonable explanation of the accident is that his last kick did the work, for the spout was in alignment when it got back to the roundhouse; this 'of course would result in the wheels taking hold and would cause the jerk. But I must lay that to one side, because plaintiff testified that he did not get the sand spout over far enough before his foot caught, and because he said the wheels were no longer slipping when he got down on the stirrup.
Eliminating traction, the jerk must have come from a sudden acceleration of power. The evidence is undisputed that it may have come from several sources. The evidence is likewise undisputed that such jerks were a common occurrence, one of plaintiff’s witnesses testifying that such jerks as the one which injured plaintiff occurred “practically every trip.” Two of the reasons for such jerks disclosed by the record — crossed wires or birds — I do not stop on, for such occur*867rences were rare, and I think should be ex-eluded from consideration as being but possibilities. But there is evidence which is undisputed and rational, that discloses at least two probable reasons for such acceleration of power.
(1) The jerk could be caused “by a surge reflected back from the Utah Power and Light Company’s system. We get that quite often.”
(2) The plaintiff himself testified that,
“In my experience where heavy loads were attempted to be moved over the bills either at Collinston or the Peery hill, the circuit breakers would be kicked out so if a train were operating on the line up the Collinston hill at the same time we were climbing the Peery hill that morning, the amount qf electric current that would be coming into our motors would not be lessened because of a train pulling up the Collinston hill, but if the operation. of the train that morning kicked a circuit breaker out for an instant either at Ogden or Dewey, that substation would be off the line for an instant, and the amount of current coming into the line would be lessened by the proportion that that substation furnished to the line, and if the operator at the substation threw the switch back in, there would be a surge of current in the line that would cause the motors on it to kick out or spin their wheels, and that would be true whether we touched the control or not. It might have the effect of jerking the train.”
The engineer for the defendant likewise testified that if two heavy trains operated at the same time on a line fed by the Dewey and Ogden substations, so as to make a greater demand for current than the line was designed to furnish, the circuit breakers kick out; the station operator immediately replaces them, and when that occurs, the effect on the locomotive is the same as suddenly advancing the control. On this line, at the time of the injury, were two trains, — No. 951, the one on which plaintiff was injured, which was struggling to get up a hill without doubling; and another, No. 901, which was leaving Brigham City at 7:45, which was the hour of plaintiff’s injury. This train consisted of eleven ears and an electric locomotive of about twice the capacity of No. 951. Although the record is not clear, it looks as if a third train, No. 904, must have been on the same line. But assuming there was but one other train, we still have undisputed proof that the stage was set for that condition to arise which plaintiff himself testified “might have the effect of jerking the train”; we have No. 951 struggling up Peery Hill; we have No. 901 — a heavy train — starting out of Brigham; and it takes plenty of power, in starting trains, to overcome inertia.
With all deference, it seems to me this evidence discloses more than a possibility of a cause for the jerk; indeed, it seems to me that either one of these causes is more probable and rational than the theory advanced by plaintiff — that Mr. Clark did the unnecessary and inhuman thing of advancing the control without warning while plaintiff was swinging a leg under the train and in front of the wheels.
I suppose there is no principle more thoroughly imbedded in our jurisprudence than that a plaintiff may not recover if his evidence leaves the cause of his injury in the realm of speculation and conjecture, and that it is not for the jury to guess between causes, any one cf which might reasonably have caused the injury. A few of the cases in the Supreme Court of the United States, applying this principle to negligence cases, are Patton v. Texas & Pacific Railway Co., 179 U. S. 658, 21 S. Ct. 275, 45 L. Ed. 361; Looney v. Metropolitan Railroad Co., 200 U. S. 480, 26 S. Ct. 303, 50 L. Ed. 564; St. Louis, I. M. & S. Ry. v. McWhirter, 229 U. S. 265, 33 S. Ct. 858, 57 L. Ed. 1179; St. Louis, etc., Ry. v. Mills, 271 U. S. 344, 46 S. Ct. 520, 70 L. Ed. 979; Chicago, M. & St. P. Ry. v. Coogan, 271 U. S. 472, 46 S. Ct. 564, 70 L. Ed. 1041; New York C. R. Co. v. Ambrose, 280 U. S. 486, 50 S. Ct. 198, 74 L. Ed. 562; and Atchison, T. & S. F. Ry. Co. v. Toops, 281 U. S. 351, 50 S. Ct. 281, 74 L. Ed. 896. The rule has been stated so many times that on November 2, 1931, the Supreme Court reversed the Supreme Court of South Carolina without opinion, other than the citation of the applicable cases. Southern Ry. Co. v. Moore, 52 S. Ct. 38, 76 L. Ed.-.
I do not understand that my associates disagree with this principle of law; in fact, our own court has twice announced the principle and cited many of these cases. Leslie v. United States (C. C. A.) 43 F.(2d) 288; Order of United Commercial Travelers v. Greer (C. C. A.) 43 F.(2d) 499. They believe the facts in the case at bar do not bring it within that principle. An examination of the facts in the Supreme Court cases cited convinces me that this case is well within the principle, but I shall not lengthen this opinion by an analysis of such facts. Some of them, in my opinion, are stronger cases for the plaintiff than this one. In one of them, *868the facts are closely kin. In the Patton Case, 179 U. S. 658, 21 S. Ct. 275, 45 L. Ed. 361, the negligence charged was that the engine step was insecurely fastened, and as a result, the plaintiff slipped under the engine and lost his leg. The court found that it was impossible to tell how the step became loosened; that it might have been from the ordinary working of the engine; or because it struck something on the trip; or because lumps of coal were dropped on it; that these things, although not proven to have occurred, were as reasonable as plaintiff’s theory, which was that a foreman who took the step off had failed to securely fasten it, as he testified he did.
There, as here, several things might have caused the injury. There, as here, there was no proof that any of the several things did in fact occur. There, as here, there was no proof as to what did cause the injury. In that ease, the Supreme Court held that the trial court should have directed a verdict for the defendant. Judge Johnson’s ruling seems to me to be in accord with this and the other cited eases. For these reasons, I think the ease should be affirmed.